Citation Nr: 0736930	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for major depression, 
claimed as secondary to carpal tunnel syndrome of the right 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1977 to February 1978 and had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Army National Guard.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2003, the veteran testified at the RO before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is contained in the claims file.  Subsequently, in 
April 2004, the Board remanded the case to the RO for 
additional evidentiary development.  The case is now before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  Service connection is currently in effect for carpal 
tunnel syndrome of the right wrist, rated as 30 percent 
disabling.

2.  There is competent medical evidence that the veteran's 
depression is proximally due to, or aggravated, by his 
service-connected carpal tunnel syndrome of the right wrist.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
major depression is proximately due to, or aggravated, by 
service-connected carpal tunnel syndrome of the right wrist.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date, if service connection was granted on appeal.  When 
implementing the award, the RO will address any notice defect 
with respect to the initial disability rating and effective 
date elements.  Significantly, the veteran retains the right 
to appeal any effective date or initial disability rating 
assigned by the RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of major depression, the Board is taking 
action favorable to the veteran by granting service 
connection for his major depression, as such the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notice or development and the Board will 
proceed with appellate review.  See, e.g., VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992); See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as psychosis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection currently is in effect for carpal tunnel 
syndrome of the right wrist, rated as 30 percent disabling.

The veteran contends that he suffers from major depression 
due to his service-connected carpal tunnel syndrome of the 
right wrist.  He testified at the aforementioned hearing on 
appeal that the pain and inability to use his dominant hand 
aggravated his depression.  Specifically, after he underwent 
a surgical procedure to his right forearm in 2000, the 
veteran became increasingly depressed.

Service medical records contain no evidence of any complaints 
of or treatment for a psychiatric disorder.  Post-service 
medical records include VA outpatient treatment records from 
the Houston VA Medical Center from February 2002 to December 
2003, VA examinations, and the veteran's testimony.  

The veteran underwent a VA psychiatric examination in March 
2002, where the VA examiner opined that it was not possible 
to determine, at that time, if the veteran's claimed 
psychiatric disorder was related to his service-connected 
condition as depression was an illness that usually had 
multiple causes.  The VA examiner then gave the veteran a 
diagnosis of general personality disorder with depressive 
symptoms.  VA treatment records show that the veteran was 
diagnosed with major depression in May 2002.  In February 
2002 and between July and October 2002, the veteran was 
treated for suicidal ideation and depression due to pain in 
his right hand/wrist.  In August 2002, a VA physician opined 
that the veteran's suicidal ideations are secondary to his 
chronic pain.

In February 2007, the veteran was afforded another VA 
psychiatric examination to clarify the etiology of the 
veteran's major depression.  The veteran reported having 
suffered from depression early on, but sought treatment in 
1998.  The VA examiner reviewed the veteran's claims file 
including his medical history.  Further, the VA examiner 
noted the veteran's treatment records and observed that he 
was treated for suicidal thoughts in 2002 secondary to 
chronic pain in his right hand/wrist.  After examination and 
a review of the evidence, the VA examiner opined that the 
veteran suffered from a long history of depression; however, 
it was at least as likely as not that the veteran's chronic 
pain in his right hand/wrist contributed to his depression.

Given the VA examiner's medical opinion, VA treatment 
records, the veteran's testimony, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's major depression is proximately due to, or 
is aggravated by his service-connected carpal tunnel syndrome 
of the right wrist.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  

Accordingly, entitlement to service connection for major 
depression, claimed as secondary to the veteran's service-
connected carpal tunnel syndrome of the right wrist, is 
granted.  38 C.F.R. §§ 3.102, 3.310(a); Allen, 7 Vet. App. at 
446-48.


ORDER

Service connection for major depression secondary to service-
connected carpal tunnel syndrome of the right wrist is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


